START, C. J.
I dissent. The agreement in question is evidently a homemade one, reduced to writing without the assistance or advice of counsel. It is therefore to be interpreted from the standpoint of the plain, unlettered parties to it, not from that of a technical lawyer. So construing the contract, it appears with reasonable clearness that the consideration for the defendant’s promise to pay the plaintiff $1,000 was the marriage of the parties. It must not be assumed that the contract is tautological in its terms, if effect can be given to all of the words used, by any fair construction. It is not a forced or unreasonable construction to hold that the words of the contract “on the wedding day” refer to the time of payment, and the further words “when she shall become my wife” to the condition or consideration of the promise to pay the thousand dollars.
This is manifestly the intention of the parties, as disclosed by the words which they used. Where such is the clear intention of the party using it, the word “when”’ is construed as the equivalent of “if” in a will or contract. It appears from the record that the parties are Germans, and that their conversation relating to their marriage was carried on in the German language; that the contract was in that language, and seems to have been translated into English by a German. Such being the case, it is probable that the fact, if *107it be one, that in tbe German language tbe word corresponding to tbe English word “when” is frequently used in tbe sense of “if” explains tbe use of tbe word “when” instead of “if” in this contract. But, tbis aside, I am of tbe opinion that it appears on tbe face of tbe contract that tbe parties used tbe word “when” as a word of condition, and in tbe sense of “if.” If any other construction is adopted, no effect can be given to tbe words “when she shall become my wife.”